Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/24/2022 has been entered.

Claim Status
Claims 1-4, 6-7, 9 and 18-33 are pending. Claim 5 has been canceled. Claim 1 has been amended. Claims 1-4, 6-7, 9, 18 and 20-21 are being examined in this application. In the response to the restriction requirement, Applicants elected Group I and CKIFGSLAFL (SEQ ID NO: 100; formula (1) wherein Xa and Ya are a single bond, R1 is H and cancer antigen peptide A is KIFGSLAFL (SEQ ID NO: 53)). Claims 19 and 22-33 are withdrawn as being drawn to a nonelected species/invention.

Claim Rejections - 35 USC § 112
The rejection of claims 1-4 and 18 under 35 U.S.C. 112(a) is withdrawn in view of the amendments to the claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This rejection is maintained.
Claims 1-4, 6-7, 9, 18 and 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over Huang et al. (US7547439) in view of Abcam (downloaded from URL:< https://docs.abcam.com/pdf/antibody-guide/tips-for-designing-a-good-peptide-immunogen.pdf>, Jul 2, 2011).
Huang et al. teach an isolated nonapeptide having the amino acid sequence GLYDGMEHL (claim 50, which corresponds to instantly claimed SEQ ID NO: 19. 
Huang et al. further teach that the stimulation with target cells expressing MAGE-A10 (i.e. GLYDGMEHL) resulted in the generation of CTLs, and also teach that the expression of MAGE-A10 has been detected in a variety of tumours, but not in normal tissues except testis and the identified antigenic peptides, therefore, clearly add to the repertoire of antigens that have the potential to be used in anti-tumoural vaccination trials (column 16, lines 14-27).
Huang et al. also teach pharmaceutical compositions comprising the peptide and a pharmaceutically acceptable carrier (column 4, lines 45-47), and additionally teach that pharmaceutical compositions in accordance with the present invention can be formulated with conventional pharmaceutically acceptable carriers and excipients, either for systemic or local administration. Such carriers and excipients can be selected without difficulty by those skilled in the art and include those which provide for immediate and sustained release (column 15, lines 36-42).
Huang et al. do not teach attaching an N-terminal cysteine to GLYDGMEHL.
Abcam teaches tips for designing a good peptide immunogen include adding a terminal cysteine to the peptide sequence to allow peptide conjugation to carrier proteins (Title; page 2, last para). 
It would have been obvious to one of ordinary skill in the art at the time of the effective filing to add a cysteine moiety to the N-terminus of GLYDGMEHL in order to design a good peptide immunogen because Huang et al. teach pharmaceutical compositions comprising the immunogenic peptide GLYDGMEHL and a pharmaceutically acceptable carrier, and Abcam teaches tips for designing a good peptide immunogen include adding a terminal cysteine (either at the N- or C-terminus) to the peptide sequence to allow peptide conjugation to carrier proteins.
One of ordinary skill in the art at the time the invention was made would have had a reasonable expectation of success because the addition of a cysteine moiety to the N- (or C-) terminus of peptides is taught by Abcam and applicable to immunogenic peptides in general.
One of ordinary skill in the art would have arrived at instantly claimed SEQ ID NO: 98 (i.e. the compound of formula (1) wherein Xa and Ya are each a single bond, R1 is H, and cancer antigen peptide A is GLYDGMEHL (SEQ ID NO: 19)).

Response to Arguments
Applicant’s arguments filed on 1/24/2022 have been fully considered but they are not persuasive.
Applicant argues that “[e]ven if the peptide is derived from the C-terminus of a protein and the cysteine is to be added to its N-terminus, one would have understood from the context and the descriptions in the reference that the cysteine residue still should be added away from epitope location. Thus, one would not have added a cysteine residue just next to the N-terminal amino acid of a cancer antigen epitope as recited in the claims”.
Applicant also argues that “[E]vnouchidou et al. states in the Results section titled, "ERAP 1 trims the N-terminus of peptides with preference for hydrophobic residues," that "[w]e found that in agreement with the dipeptide digestion results, leucine was the preferred N-terminal residue. Other hydrophobic residues, such as methionine, phenylalanine and alanine were also digested reasonably fast" (p. 3, left column, last paragraph). As such, based on Evnouchidou et al., one could have considered adding leucine or hydrophobic residues such as methionine, phenylalanine and alanine, but Evnouchidou et aT. does not study addition of an N-terminal cysteine, and thus it would have been unexpected that a cysteine residue at the N-terminus is cleaved by ERAPl. Hearn et al. studies trimming of peptides containing a model epitope S-L with a single amino acid extension on its N-terminus. Hearn et al. states that "[t]his analysis revealed that the N-terminal flanking residue had a marked and highly reproducible influence on the rate of mature epitope generation, e.g., leucine and methionine were both efficiently removed from the N terminus, in comparison aspartic acid and glutamic acid were poorly removed." (p. 5527, right column, last sentence; see also p. 5528, Fig 1, A and B). Based on Hearn et al., one could have considered adding leucine or methionine, but Hearn et al. is completely silent on addition of cysteine, and thus it would have been unexpected that a cysteine residue at the N-terminus is cleaved by ERAP 1. Rock et al. only studies Ub XX SITNFEKL or ss XX SITNFEKL, which is clearly distinguishable from the claimed subject matter. Chang et al. studies preference of C-terminal13 Application No. 16/785,95 8residues in the trimming by ERAP 1 and is completely silent on preference of N-terminal residues. Therefore, even if these references were taken into consideration, one would not have been motivated to add the N-terminal cysteine, and there would have been no reasonable expectation of success that the N-terminal cysteine is cleaved by ERAP 1”. 
Applicant’s arguments are not persuasive.
Abcam clearly teaches that “[I]f the peptide is derived from the N-terminus of the protein the cysteine should be added to the C-terminus of the peptide and vice-versa”. Therefore, as discussed in the rejection above, since the peptide of Huang et al. is derived from the C-terminus of the protein encoded by the MAGE-A10 gene, one of ordinary skill in the art would have been motivated to add a cysteine moiety to the N-terminus of GLYDGMEHL in order to design a good peptide immunogen. One of ordinary skill in the art would have reasonably expected the N-terminal cysteine of the peptide obvious over Huang et al. and Abcam to be trimmed by ERAP1.
With respect to Applicant’s arguments regarding the evidentiary references, it is noted that Evnouchidou et al. states that “[O]verall, ERAP1 appears to indeed act as a leucine aminopeptidase when degrading model peptides although the digestion proceeds, albeit at a much slower rate, for other residues as well” (page e3659, right column, 1st para). The MPEP 2141.02 states that “[t]he prior art’s mere disclosure of more than one alternative does not constitute a teaching away from any of these alternatives because such disclosure does not criticize, discredit, or otherwise discourage the solution claimed”. Furthermore, the MPEP 2123 states that “[A] known or obvious composition does not become patentable simply because it has been described as somewhat inferior to some other product for the same use”.
Hearn et al. states that “[t]he residues that empirically lead to high level Ag presentation in our system (Tyr, Met, Leu, Ala, and Cys) are all overrepresented N-terminal to natural epitopes by at least 2 SDs above background frequency (page 5526, right column, last para). Therefore, in contrary to Applicant’s arguments, a skilled artisan reading Hearn et al. would have reasonably expected ERAP1 to trim the N-terminal cysteine.
With respect to Applicant’s arguments regarding the reference of Rock et al., it is noted that said reference states that “[A]mino acids, such as alanine, cysteine, tyrosine, and methionine, seem to be removed efficiently from precursors to generate the mature S-L epitope” (page 4726, right column, 2nd para). In contrary to Applicant’s arguments, Rock et al. is not irrelevant. The reference of Rock et al. is drawn to epitope-containing peptides extended on the N-terminus, and how such N-terminal extensions are cleaved by ERAP 1. One of ordinary skill in the art would have reasonably expected ERAP1 to trim the N-terminal cysteine of the peptide obvious over Huang et al. and Abcam.
With respect to Applicant’s arguments regarding the reference of Chang et al., it is noted that said reference states that “[t]he hydrophobicity of the side chain of the C-terminal residue is an important factor determining the ability of ERAP1 to remove the N-terminal residue, even though it may be 9–16 residues away” (page 1711, left column, last para). Therefore, since the peptide of Huang et al. (i.e. GLYDGMEHL) has a hydrophobic residue at the C-terminus (i.e. leucine), one of ordinary skill in the art reading Chang et al. would have reasonably expected ERAP1 to trim the N-terminal cysteine of the peptide CGLYDGMEHL.
For the reasons stated above the rejection is maintained.

This rejection is maintained.
Claims 1-4, 6-7, 9, 18 and 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over Ramila et al. (WO 2009/036246) in view of Abcam (downloaded from URL:< https://docs.abcam.com/pdf/antibody-guide/tips-for-designing-a-good-peptide-immunogen.pdf>, Jul 2, 2011).
Ramila et al. teach a pharmaceutical composition comprising an immunogen comprising an isolated oligopeptide comprising at least one epitopic peptide selected from the group consisting of SEQ ID NOS: 1 to 258 and a pharmaceutically acceptable carrier (claims 1 and 10). Please note that SEQ ID NO: 182 (KIFGSLAFL) corresponds to instantly claimed SEQ ID NO: 53.
Ramila et al. do not teach attaching an N-terminal cysteine to KIFGSLAFL.
Abcam teaches tips for designing a good peptide immunogen include adding a terminal cysteine to the peptide sequence to allow peptide conjugation to carrier proteins (Title; page 2, last para). 
It would have been obvious to one of ordinary skill in the art at the time of the effective filing to add a cysteine moiety to the N-terminus of KIFGSLAFL in order to design a good peptide immunogen because Ramila et al. teach pharmaceutical compositions comprising the immunogenic peptide KIFGSLAFL and a pharmaceutically acceptable carrier, and Abcam teaches tips for designing a good peptide immunogen include adding a terminal cysteine (either at the N- or C-terminus) to the peptide sequence to allow peptide conjugation to carrier proteins.
One of ordinary skill in the art at the time the invention was made would have had a reasonable expectation of success because the addition of a cysteine moiety to the N- (or C-) terminus of peptides is taught by Abcam and applicable to immunogenic peptides in general.
One of ordinary skill in the art would have arrived at instantly claimed SEQ ID NO: 100 (i.e. the compound of formula (1) wherein Xa and Ya are each a single bond, R1 is H, and cancer antigen peptide A is KIFGSLAFL (SEQ ID NO: 53)).

Response to Arguments
Applicant’s arguments filed on 1/24/2022 have been fully considered but they are not persuasive.
Applicant’s arguments are the same presented above with respect to the rejection over Huang et al. and Abcam.
As discussed above, Applicant’s arguments are not persuasive.
For the reasons stated above the rejection is maintained.
	
	


Conclusion
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SERGIO COFFA whose telephone number is (571)270-3022. The examiner can normally be reached M-F: 6AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LARRY D RIGGS can be reached on 571-270-3062. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SERGIO COFFA Ph.D./
Primary Examiner
Art Unit 1658



/SERGIO COFFA/Primary Examiner, Art Unit 1658